Citation Nr: 1648361	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1970. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran served as a medical corpsman, and contends that by driving an ambulance to the firing range for five months during his time at Fort Meade, he was continuously exposed to acoustic trauma. He believes this continuous trauma caused both tinnitus and bilateral hearing loss.  The Veteran did work in train yards after being discharged, but reports he did use hearing protection.

The Veteran underwent a January 2009 private audiological examination.  However, this audiological evaluation is not adequate to support the Veteran's entitlement to service connection for either bilateral hearing loss or tinnitus. The evaluation lacked any written findings or rationale by the examiner regarding either condition.  The evaluation also failed to address a nexus between the claimed disabilities and the Veteran's active duty service.

The Veteran was afforded a VA audiological examination in November 2010.  The VA examiner determined the Veteran showed signs of hearing loss.  The VA examiner indicated a possibility of a condition (otosclerosis or other conductive etiology) that should be addressed by an otolaryngologist or general physician.  The VA examiner also opined that tinnitus is likely a symptom associated with hearing loss. 

The VA examiner stated that she could not give an opinion regarding the nexus between the diagnosis and the in-service noise exposure without resorting to mere speculation. The VA examiner recommended the Veteran see an otolaryngologist or similar physician regarding the Veteran's hearing loss and potential etiology for the conductive component.  As such, remand is needed for an addendum opinion on the etiology of the Veteran's hearing loss. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a new VA examination with an otolaryngologist, or another qualified physician if an otolaryngologist is not available, to address the etiology of bilateral hearing loss, tinnitus and any conductive component.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss, tinnitus, or conductive etiology had their onset during, or are otherwise related to active service. 

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record; this includes any relevant private medical opinions.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

3.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




